Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 2, line 2, “anelectrical load” changes to “an electrical load”.
Claim 17, line 12, “athird signal” changes to “a third signal”. Line 14, “a third signal” changes to “the third signal”.
Allowable Subject Matter
2.	Claims 2, 4-5, 7-8, 10-17, 19-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A controller apparatus for sending a command to a control device to control an electrical load in response to the command, the apparatus comprising: 
Amended) A method comprising: transmitting the first signal via the first antenna when the switch is in the first position and transmitting the second signal via the second antenna when the switch is in the second position, wherein one or more of the first signal and/or the second signal cause a control device to control an electrical load in response to the one or more of the first signal and/or the second signal; receiving, from the control device, a third signal; and maintaining the switch in one of the first position and the second position when not transmitting to allow the transceiver to receive a third signal as recited in claim 17.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836